UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-32134 Z Trim Holdings, Inc. (Exact name of registrant as specified in its charter) Illinois 36-4197173 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1011 Campus Drive, Mundelein, Illinois60060 (Address of principal executive offices) (Zip Code) (847) 549-6002 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ýYes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “a smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesýNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at November 14, 2011 Common Stock, $0.00005 par value 1 Z TRIM HOLDINGS, INC. FORM 10-Q QUARTERLY REPORT Table of Contents Item Page PART I Item l. Financial Statements (see below) 3 Item 2. Management's Discussion and Analysis of Financial 3 Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk 7 Item 4. Controls and Procedures 7 PART II Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2.
